Title: To George Washington from Brigadier General Henry Knox, 25 March 1779
From: Knox, Henry
To: Washington, George


Sir
Park of Artillery [Pluckemin, N.J.] 25th March 1779.
I have just received your Excellency’s directions concerning the Beacon dated 23d instant. I will have it executed immediately and inform your Excellency of the Spot.
I have only one Copy of the late Arrangement of the ordnance department which I have lent to an officer who is gone out. I will get it from him and send it to head Quarters.

The Corps of Artillery being so dispers’d it will take considerable time before the returns can be procur’d, agreable to the resolves of the 15th instant. as soon as it can be effected I will transmit them to your Excellency.
I shall be much oblig’d by being inform’d whether Congress have taken any measures to recruit the Artillery in consequence of a paper given their Committee by your Excellency when in Philadelphia. The resolves of the 15th instant appear to be intended as a remedy to the defective methods of supplies of Cloathing &c. a Representation of which was contain’d in the same paper.
The last time I saw your Excellency I mention’d the appointment of Conductors to the Brigades, but on receiving the Ordnance regulations of the 18th February I find their appointment confin’d solely to the board of War. I have written to them on the subject and expect their answer daily. I am with the warmest Affection & Respect Your Excellencys most Obedient Humble Servant
H. Knox
